DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 4 and 6 - 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 and 6 - 20 of copending Application No. 16/794,004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are found in the limitations of U.S. Patent Application 16.794,004.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
U.S. Patent Application 16/794,004
(U.S. PG Pub 2020/0265172 A1)

Claim 1: A block device comprising:
Claim 1: A user configurable modular building system comprising:

a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function, the plurality of assemblies represent a plurality of different functions with multiple assemblies of the plurality of assemblies serving the same building function, the building function is general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building; and
a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function, the plurality of assemblies represent a plurality of different building functions with multiple assemblies of the plurality of assemblies configured to serve the same building function, the building function being general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building;

a plurality of units, each unit of the plurality of units having a design including general and specific building functions, assemblies from the plurality of assemblies selected to perform the general and specific building functions of the unit, wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function, wherein the plurality of units include at least one of a studio unit, a one bedroom unit, and a two bedroom unit,
a plurality of units, each unit of the plurality of units having a design including general and specific building functions, assemblies from the plurality of assemblies being selected to perform the general and specific building functions of the unit, wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function, wherein the plurality of units have different square footages and different layouts of the selected assemblies, wherein a first set of units of the plurality of units are studio units, a second set of units of the plurality of units are one bedroom units, and a third set of units of the plurality of units are two bedroom units; and
The limitations of the instant application are found in the limitation of U.S. Patent Application 16.794,004, which also includes additional subject matter.
wherein the plurality of units are connected to form a portion of a building.
a plurality of blocks, each block of the plurality of blocks configured to represent a portion of a building, the block includes at least two units from the plurality of units, wherein user selected blocks from the plurality of blocks are combined to form the building.
The limitations of the instant application are found in the limitation of U.S. Patent Application 16.794,004, which also includes additional subject matter.
Claim 2: The block device of claim 1, wherein the plurality of different building functions include a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finishes.
Claim 2: The user configurable modular building system of claim 1, wherein the plurality of different building functions include a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finishes.

Claim 3: The block device of claim 1, wherein the general building functions of the unit include wall panels and floor panels.
Claim 3: The user configurable modular building system of claim 1, wherein the general building functions of the unit include wall panels and floor panels.

Claim 4: The block device of claim 1, wherein the specific building functions of the unit include a bathroom and a kitchen.
Claim 4: The user configurable modular building system of claim 1, wherein the specific building functions of the unit include a bathroom and a kitchen.

Claim 6: The block device of claim 1, wherein each assembly is considered at least one of standard, configurable, automated, or custom.
Claim 6: The user configurable modular building system of claim 1, wherein each assembly is considered at least one of standard, configurable, automated, or custom.

Claim 7: The block device of claim 6, wherein a standard assembly includes elements that are fixed by the building system.
Claim 7: The user configurable modular building system of claim 6, wherein a standard assembly includes elements that are fixed by the building system.

Claim 8: The block device of claim 6, wherein a configurable assembly includes elements that have different options within the building system.
Claim 8: The user configurable modular building system of claim 6, wherein a configurable assembly includes elements that have different options within the building system. 

Claim 9: The block device of claim 6, wherein an automated assembly includes elements that are unique to the building system and are resolved during a design phase of the building system.
Claim 9: The user configurable modular building system of claim 6, wherein an automated assembly includes elements that are unique to the building system and are resolved during a design phase of the building system. 

Claim 10: The block device of claim 6, wherein a custom assembly includes elements that are designed for a particular project.
Claim 10: The user configurable modular building system of claim 6, wherein a custom assembly includes elements that are designed for a particular project.

Claim 11: A method of forming a block device comprising:
Claim 11: A method for designing a building system comprising: 

forming a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function, the plurality of assemblies represent a plurality of different functions with multiple assemblies of the plurality of assemblies serving the same building function, the building function is general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building;
forming a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function, the plurality of assemblies represent a plurality of different building functions with multiple assemblies of the plurality of assemblies configured to serve the same building function, the building function being general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building;

forming a plurality of units, each unit of the plurality of units having a design including general and specific building functions, assemblies from the plurality of assemblies selected to perform the general and specific building functions of the unit, wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function, wherein the plurality of units include at least one of a studio unit, a one bedroom unit, and a two bedroom unit, 
forming a plurality of units, each unit of the plurality of units having a design including general and specific building functions, assemblies from the plurality of assemblies being selected to perform the general and specific building functions of the unit, wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function, wherein the plurality of units have different square footages and different layouts of the selected assemblies, wherein a first set of units of the plurality of units are studio units, a second set of units of the plurality of units are one bedroom units, and a third set of units of the plurality of units are two bedroom units;
The limitations of the instant application are found in the limitation of U.S. Patent Application 16.794,004, which also includes additional subject matter.
selecting units from the plurality of units; and
forming a plurality of blocks, each block of the plurality of blocks configured to represent a portion of a building, the block includes at least two units from the plurality of units, selecting blocks from the plurality of blocks; and
The limitations of the instant application are found in the limitation of U.S. Patent Application 16.794,004, which also includes additional subject matter.
combining the selected units.
combining the selected blocks to form the building.

Claim 12: The method of claim 11, wherein the plurality of different building functions include a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finishes.
Claim 12: The method of claim 11, wherein the plurality of different building functions include a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finishes.

Claim 13: The method of claim 11, wherein the general building functions of the unit include wall panels and floor panels.
Claim 13: The method of claim 11, wherein the general building functions of the unit include wall panels and floor panels.

Claim 14: The method of claim 11, wherein the specific building functions of the unit include a bathroom and a kitchen.
Claim 14: The method of claim 11, wherein the specific building functions of the unit include a bathroom and a kitchen.

Claim 15: The method of claim 11, wherein each assembly is considered at least one of standard, configurable, automated, or custom.
Claim 15: The method of claim 11, wherein each assembly is considered at least one of standard, configurable, automated, or custom.

Claim 16: The method of claim 15, wherein a standard assembly includes elements that are fixed by the building system.
Claim 16: The method of claim 15, wherein a standard assembly includes elements that are fixed by the building system.

Claim 17: The method of claim 15, wherein a configurable assembly includes elements that have different options within the building system.
Claim 17: The method of claim 15, wherein a configurable assembly includes elements that have different options within the building system. 

Claim 18: The method of claim 15, wherein an automated assembly includes elements that are unique to the building system and are resolved during a design phase of the building system.
Claim 18: The method of claim 15, wherein an automated assembly includes elements that are unique to the building system and are resolved during a design phase of the building system.

Claim 19: The method of claim 15, wherein a custom assembly includes elements that are designed for a particular project.
Claim 19: The method of claim 15, wherein a custom assembly includes elements that are designed for a particular project.

Claim 20: A non-transitory computer-readable medium comprising a computer program product recorded thereon and capable of being run by a processor, including program code instructions for a process for creating a block by implementing steps comprising:
Claim 20: A non-transitory computer-readable medium comprising a computer program product recorded thereon and capable of being run by a processor, including program code instructions for a process for designing a building system by implementing steps comprising:

forming a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function, the plurality of assemblies represent a plurality of different functions with multiple assemblies of the plurality of assemblies serving the same building function, the building function is general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building;
forming a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function, the plurality of assemblies represent a plurality of different building functions with multiple assemblies of the plurality of assemblies configured to serve the same building function, the building function being general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building;

forming a plurality of units, each unit of the plurality of units having a design including general and specific building functions, assemblies from the plurality of assemblies selected to perform the general and specific building functions of the unit, wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function, wherein each unit has general building functions including wall panels and floor panels and each unit has specific building functions including a bathroom and a kitchen, wherein the plurality of units include at least one of a studio unit, a one bedroom unit, and a two bedroom unit,
forming a plurality of units, each unit of the plurality of units having a design including general and specific building functions, assemblies from the plurality of assemblies being selected to perform the general and specific building functions of the unit, wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function, wherein the plurality of units have different square footages and different layouts of the selected assemblies, wherein a first set of units of the plurality of units are studio units, a second set of units of the plurality of units are one bedroom units, and a third set of units of the plurality of units are two bedroom units;

selecting units from the plurality of units; and
forming a plurality of blocks, each block of the plurality of blocks configured to represent a portion of a building, the block includes at least two units from the plurality of units, selecting blocks from the plurality of blocks; and
The limitations of the instant application are found in the limitation of U.S. Patent Application 16.794,004, which also includes additional subject matter.
combining the selected units.
combining the selected blocks to form the building.



	Overall Analysis: As indicated above, the limitations of claims 1 - 4 and 6 - 20 of the instant application are found in the limitations of U.S. Patent Application 16.794,004. As shown in the table, the steps found in each of the limitations of the instant application are found to be performed in U.S. Patent Application 16.794,004.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1), as paragraph [0003] in the Background recites the problem in the previous methods, and paragraph [0153] discloses the invention providing a process that overcomes the issues of the previous methods and paragraph [0154] provides a way how the improvements are implemented, with the claimed limitations appear to provide sufficient subject matter that reflect the improvements in the claims, with regards to designing apartment buildings. There appears to be sufficient subject matter in the claims that reflect the improvements found in the specification. In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al (U.S. PG Pub 2018/0328056 A1), hereinafter “Collins”.

As per claim 1, Collins discloses:
a block device comprising a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function (Collins, paragraph [0038] discloses prefabricated components that fit together to complete different systems of a building.)

the plurality of assemblies represent a plurality of different functions with multiple assemblies of the plurality of assemblies serving the same building function (Collins, paragraph [0038] discloses prefabricated components includes providing floor panels, walls, columns, and beams for a building.)

the building function is general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building (Collins, paragraph [0002] discloses the prefabricated components coupled together in assembling or constructing a building.)

a plurality of units, each unit of the plurality of units having a design including general and specific building functions (Collins, paragraph [0041] discloses building units used for commercial use, residential use or a combination of both, with paragraph [0042] adding building units standardized and repetitive (i.e., the same) or unique and individualized.)

assemblies from the plurality of assemblies selected to perform the general and specific building functions of the unit (Collins, paragraph [0041] discloses the prefabricated components defining the building units of each story of a building.)

wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function (Collins, paragraph [0036] discloses the prefabricated components installed/placed to construct different floors of a building, including the prefabricated floor panels installed between the installed beams, and the prefabricated walls and utility walls installed to complete a floor or story of a building, and repeating the steps until the building is constructed with a certain amount of stories.)

wherein the plurality of units include at least one of a studio unit, a one bedroom unit, and a two bedroom unit (Collins, paragraph [0049] discloses the building units include a plurality of studio, one-bedroom, and two-bedroom residences.) 

wherein the plurality of units are connected to form a portion of a building (Collins, paragraph [0042] discloses combining building units, either standard size or unique units on the same story or arranged on separate stories, with FIG. 1 showing the arrangement of the building with specified amount of floors or stories.)

For claim 3: The prior art of Collins discloses claim 3: The block device of claim 1, wherein:
the general building functions of the unit include wall panels and floor panels (Collins, paragraph [0038] discloses prefabricated components used in the construction of the building includes flor panels and walls, also recited as a floor system or wall system of a building.)

For claim 4: The prior art of Collins discloses claim 4: The block device of claim 1, wherein:
the specific building functions of the unit include a bathroom and a kitchen (Collins, paragraph [0069] discloses a kitchen and bathroom as interior rooms defined with regards to the building units of the building.)

For claim 5: The prior art of Collins discloses claim 5: The block device of claim 1, wherein:
the portion of the building includes at least one of a central portion, an end portion, and a corner portion.
(Collins, paragraph [0051] discloses a story of a building constructed includes building units assembled, shown in FIG. 5 that includes two end units and two middle units.)

For claim 6: The prior art of Collins discloses claim 6: The block device of claim 1, wherein:
each assembly is considered at least one of standard, configurable, automated, or custom (Collins, paragraph [0060] discloses floor panels that are configurable, which also include a frame for each floor panel, with paragraph [0063] adds the frame being arranged based on the need of a building project, based on the dimensional requirements of the floor panel, and can be arranged differently.)
	The configurable floor panels are interpreted as configurable assemblies.

For claim 8: The prior art of Collins discloses claim 8: The block device of claim 6, wherein:
a configurable assembly includes elements that have different options within the building system (Collins, paragraph [0060] discloses floor panels that are configurable, which also include a frame for each floor panel, with paragraph [0063] adds the frame being arranged based on the need of a building project, based on the dimensional requirements of the floor panel, and can be arranged differently.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (U.S. PG Pub 2018/0328056 A1), and further in view of Collins et al. (U.S. PG Pub 2013/0067832 A1), hereinafter “Collins 2”.

As per claim 2, the prior art of Collins discloses the block device of claim 1.
The prior art of Collins does not expressly disclose:
wherein the plurality of different building functions include a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finishes.

Collins 2 however discloses:
wherein the plurality of different building functions include a building foundation (Collins 2, paragraph [0091] discloses a foundation for the building.)

floor panels (Collins 2, paragraph [0104] discloses unit floor for a studio unit assembly.)

wall panels (Collins 2, paragraph [0106] discloses window wall panels)

a building roof (Collins 2, paragraph [0080] discloses roof slap connected to preassembled walls for the roof of a building.)

building fenestrations (Collins 2, paragraph [0021] discloses preassembled window walls that include windows and weather seals.)

a building enclosure (Collins 2, paragraph [0072] discloses components with exterior finish materials to be installed.)

building exterior accessories (Collins 2, paragraph [0016] discloses exterior scaffolding and walkways.)

building vertical conveyances (Collins 2, paragraph [0019] discloses stairs and elevators with regards to a multi-story building.)

building mechanical (Collins 2, paragraph [0093] discloses mechanical, plumbing and electrical for a building.)

electrical and plumbing systems (Collins 2, paragraph[0077] discloses plumbing and electrical wiring with regards to a kitchen.)

terminal utilities (Collins 2, paragraph [0130] discloses utilities with connections within a utility wall.)

building casework (Collins 2, paragraph [0112] discloses storage cabinets in a bedroom unit.)

kitchens (Collins 2, paragraph [0077] discloses a kitchen).

bathrooms (Collins 2, paragraph [0088] discloses bathrooms for different rooms in a multi-story building.)

building interior finishes (Collins 2, paragraph [0072] discloses interior finish material with regards to the component of partially or completed and ready for install.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prefabricated components to construct a building, for commercial use or residential use teaching of Collins with the plurality of building functions teaching of Collins 2. The motivation to do so would have been because Collins 2 discloses the advantage of increased ease and efficiency of construction, reduced construction time, reduced construction cost, minimal use of scaffolding, minimal use of field welding, safer construction, higher quality construction, construction of a consistent quality, the practice of more environmentally sound construction practices including "green" building construction, reduced maintenance costs, increased ease of access to intelligently designed building spaces for residential, institutional and/or commercial use (Collins 2, paragraph [0010]).

Claims 7, 9 - 11, and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (U.S. PG Pub 2018/0328056 A1), and further in view of Vanker et al. (U.S. PG Pub 2018/0260497 A1), hereinafter “Vanker”.

As per claim 7, the prior art of Collins discloses the block device of claim 6.
The prior art of Collins does not expressly disclose:
wherein a standard assembly includes elements that are fixed by the building system.

	Vanker however discloses:
	wherein a standard assembly includes elements that are fixed by the building system (Vanker, paragraph [0036] disclose selectable elements in a grid placement for a building design, including placements for wall panel elements on the grid for an apartment unit.)
	The wall panels are interpreted as a type of element for the building system.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prefabricated components to construct a building, for commercial use or residential use teaching of Collins with the arrangement of elements in a building design based on specified locations teaching of Vanker. The motivation to do so would have been because Vanker discloses the benefit of a smart plan portal used with CAD software that allows a user to view building design and predesigned elements that can provide the livable area, total area, number of units by unit type, etc., and provides a streamlined, efficient, user friendly, building design user interface and system (Vanker, paragraph [0027]).

For claim 9: The combination of Collins and Vanker discloses claim 9: The block device of claim 6, wherein:
an automated assembly includes elements that are unique to the building system and are resolved during a design phase of the building system (Vanker, paragraph [0028] discloses predesigned elements configured to be automatically integrated with each other in the building design.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prefabricated components to construct a building, for commercial use or residential use teaching of Collins with the automated integration of predesigned elements in a building design teaching of Vanker. The motivation to do so would have been because Vanker discloses the benefit of a smart plan portal used with CAD software that allows a user to view building design and predesigned elements that can provide the livable area, total area, number of units by unit type, etc., and provides a streamlined, efficient, user friendly, building design user interface and system (Vanker, paragraph [0027]).

For claim 10: The combination of Collins and Vanker discloses claim 10: The block device of claim 6, wherein:
a custom assembly includes elements that are designed for a particular project (Vanker, paragraph [0041] discloses a user inserting a staircase or elevator element in the building design with a plurality of floors, with paragraph [0073] adds user placing apartment units to design floors in the building design includes placing staircases after a number of floors are designed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prefabricated components to construct a building, for commercial use or residential use teaching of Collins with the staircase/elevator integrated into an apartment building designed by a user teaching of Vanker. The motivation to do so would have been because Vanker discloses the benefit of a smart plan portal used with CAD software that allows a user to view building design and predesigned elements that can provide the livable area, total area, number of units by unit type, etc., and provides a streamlined, efficient, user friendly, building design user interface and system (Vanker, paragraph [0027]).

As per claim 11, Collins discloses:
A method of forming a block device comprising: forming a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function (Collins, paragraph [0038] discloses prefabricated components that fit together to complete different systems of a building.)

 the plurality of assemblies represent a plurality of different functions with multiple assemblies of the plurality of assemblies serving the same building function (Collins, paragraph [0038] discloses prefabricated components includes providing floor panels, walls, columns, and beams for a building.)

the building function is general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building (Collins, paragraph [0002] discloses the prefabricated components coupled together in assembling or constructing a building.)

forming a plurality of units, each unit of the plurality of units having a design including general and specific building functions (Collins, paragraph [0041] discloses building units used for commercial use, residential use or a combination of both, with paragraph [0042] adding building units standardized and repetitive (i.e., the same) or unique and individualized.)

assemblies from the plurality of assemblies selected to perform the general and specific building functions of the unit (Collins, paragraph [0041] discloses the prefabricated components defining the building units of each story of a building.)

wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function (Collins, paragraph [0036] discloses the prefabricated components installed/placed to construct different floors of a building, including the prefabricated floor panels installed between the installed beams, and the prefabricated walls and utility walls installed to complete a floor or story of a building, and repeating the steps until the building is constructed with a certain amount of stories.)

wherein the plurality of units include at least one of a studio unit, a one bedroom unit, and a two bedroom unit (Collins, paragraph [0049] discloses the building units include a plurality of studio, one-bedroom, and two-bedroom residences.)

Collins does not expressly disclose:
selecting units from the plurality of units; 
and combining the selected units.

Vanker however discloses:
selecting units from the plurality of units (Vanker, paragraph [0038] discloses selecting a unit from the different units in the library pane, shown in FIG. 5.)

and combining the selected units (Vanker, paragraph [0038] discloses the selected unit is moved and connected to units in the design of the building.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prefabricated components to construct a building, for commercial use or residential use teaching of Collins with the selecting and connecting of units in a building design teaching of Vanker. The motivation to do so would have been because Vanker discloses the benefit of a smart plan portal used with CAD software that allows a user to view building design and predesigned elements that can provide the livable area, total area, number of units by unit type, etc., and provides a streamlined, efficient, user friendly, building design user interface and system (Vanker, paragraph [0027]).

For claim 13: The combination of Collins and Vanker discloses claim 13: The method of claim 11, wherein:
the general building functions of the unit include wall panels and floor panels (Collins, paragraph [0038] discloses prefabricated components used in the construction of the building includes flor panels and walls, also recited as a floor system or wall system of a building.)

For claim 14: The combination of Collins and Vanker discloses claim 14: The method of claim 11, wherein:
the specific building functions of the unit include a bathroom and a kitchen (Collins, paragraph [0069] discloses a kitchen and bathroom as interior rooms defined with regards to the building units of the building.)

For claim 15: The combination of Collins and Vanker discloses claim 15: The method of claim 11, wherein:
each assembly is considered at least one of standard, configurable, automated, or custom (Collins, paragraph [0060] discloses floor panels that are configurable, which also include a frame for each floor panel, with paragraph [0063] adds the frame being arranged based on the need of a building project, based on the dimensional requirements of the floor panel, and can be arranged differently.)
	The configurable floor panels are interpreted as configurable assemblies.

For claim 17: The combination of Collins and Vanker discloses claim 17: The method of claim 15, wherein:
a configurable assembly includes elements that have different options within the building system (Collins, paragraph [0060] discloses floor panels that are configurable, which also include a frame for each floor panel, with paragraph [0063] adds the frame being arranged based on the need of a building project, based on the dimensional requirements of the floor panel, and can be arranged differently.)

As per claims 16, 18, and 19, note the rejections of claims 7, 9, and 10 above. The instant claims 16, 18, and 19 recite substantially the same limitations as the above rejected claims 7, 9, 10 and are therefore rejected under the same prior art teachings.

As per claim 20, Collins discloses:
forming a plurality of assemblies, each assembly of the plurality of assemblies configured to perform a building function (Collins, paragraph [0038] discloses prefabricated components that fit together to complete different systems of a building.)

the plurality of assemblies represent a plurality of different functions with multiple assemblies of the plurality of assemblies serving the same building function (Collins, paragraph [0038] discloses prefabricated components includes providing floor panels, walls, columns, and beams for a building.)

the building function is general or specific, wherein the plurality of assemblies serves building functions of a complete fully functional building (Collins, paragraph [0002] discloses the prefabricated components coupled together in assembling or constructing a building.)

forming a plurality of units, each unit of the plurality of units having a design including general and specific building functions (Collins, paragraph [0041] discloses building units used for commercial use, residential use or a combination of both, with paragraph [0042] adding building units standardized and repetitive (i.e., the same) or unique and individualized.)

 assemblies from the plurality of assemblies selected to perform the general and specific building functions of the unit (Collins, paragraph [0041] discloses the prefabricated components defining the building units of each story of a building.)

wherein one assembly is selected for each specific building function and multiple assemblies are selected for each general building function (Collins, paragraph [0036] discloses the prefabricated components installed/placed to construct different floors of a building, including the prefabricated floor panels installed between the installed beams, and the prefabricated walls and utility walls installed to complete a floor or story of a building, and repeating the steps until the building is constructed with a certain amount of stories.)

wherein each unit has general building functions including wall panels and floor panels (Collins, paragraph [0038] discloses prefabricated components used in the construction of the building includes flor panels and walls, also recited as a floor system or wall system of a building.)

each unit has specific building functions including a bathroom and a kitchen (Collins, paragraph [0069] discloses a kitchen and bathroom as interior rooms defined with regards to the building units of the building.)

wherein the plurality of units include at least one of a studio unit, a one bedroom unit, and a two bedroom unit (Collins, paragraph [0049] discloses the building units include a plurality of studio, one-bedroom, and two-bedroom residences.)

Collins does not expressly disclose:
a non-transitory computer-readable medium comprising a computer program product recorded thereon and capable of being run by a processor, including program code instructions for a process for creating a block by implementing steps;
selecting units from the plurality of units; and 
combining the selected units.

Vanker however discloses:
a non-transitory computer-readable medium comprising a computer program product recorded thereon and capable of being run by a processor, including program code instructions for a process for creating a block by implementing steps (Vanker, paragraph [0078] discloses a computer-readable storage medium and stored programs executed by a processor to execute operations.)

selecting units from the plurality of units (Vanker, paragraph [0038] discloses selecting a unit from the different units in the library pane, shown in FIG. 5.)

combining the selected units (Vanker, paragraph [0038] discloses the selected unit moved and connected to units in the design of the building.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prefabricated components to construct a building, for commercial use or residential use teaching of Collins with the selecting and connecting of units in a building design teaching of Vanker. The motivation to do so would have been because Vanker discloses the benefit of a smart plan portal used with CAD software that allows a user to view building design and predesigned elements that can provide the livable area, total area, number of units by unit type, etc., and provides a streamlined, efficient, user friendly, building design user interface and system (Vanker, paragraph [0027]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (U.S. PG Pub 2018/0328056 A1), in view of Vanker et al. (U.S. PG Pub 2018/0260497 A1), and further in view of Collins et al. (U.S. PG Pub 2013/0067832 A1), hereinafter “Collins 2”.

As per claim 12, the combination of Collins and Vanker discloses the block device of claim 11.
The combination of Collins and Vanker does not expressly disclose:
wherein the plurality of different building functions include a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finishes.

Collins 2 however discloses:
wherein the plurality of different building functions include a building foundation (Collins 2, paragraph [0091] discloses a foundation for the building.)

floor panels (Collins 2, paragraph [0104] discloses unit floor for a studio unit assembly.)

wall panels (Collins 2, paragraph [0106] discloses window wall panels)

a building roof (Collins 2, paragraph [0080] discloses roof slap connected to preassembled walls for the roof of a building.)

building fenestrations (Collins 2, paragraph [0021] discloses preassembled window walls that include windows and weather seals.)

a building enclosure (Collins 2, paragraph [0072] discloses components with exterior finish materials to be installed.)

building exterior accessories (Collins 2, paragraph [0016] discloses exterior scaffolding and walkways.)

building vertical conveyances (Collins 2, paragraph [0019] discloses stairs and elevators with regards to a multi-story building.)

building mechanical (Collins 2, paragraph [0093] discloses mechanical, plumbing and electrical for a building.)

electrical and plumbing systems (Collins 2, paragraph [0077] discloses plumbing and electrical wiring with regards to a kitchen.)

terminal utilities (Collins 2, paragraph [0130] discloses utilities with connections within a utility wall.)

building casework (Collins 2, paragraph [0112] discloses storage cabinets in a bedroom unit.)

kitchens (Collins 2, paragraph [0077] discloses a kitchen).

bathrooms (Collins 2, paragraph [0088] discloses bathrooms for different rooms in a multi-story building.)

building interior finishes (Collins 2, paragraph [0072] discloses interior finish material with regards to the component of partially or completed and ready for install.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prefabricated components to construct a building, for commercial use or residential use teaching of Collins and the selecting and connecting of units in a building design teaching of Vanker with the plurality of building functions teaching of Collins 2. The motivation to do so would have been because Collins 2 discloses the advantage of increased ease and efficiency of construction, reduced construction time, reduced construction cost, minimal use of scaffolding, minimal use of field welding, safer construction, higher quality construction, construction of a consistent quality, the practice of more environmentally sound construction practices including "green" building construction, reduced maintenance costs, increased ease of access to intelligently designed building spaces for residential, institutional and/or commercial use (Collins 2, paragraph [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
August 13, 2022